Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-27 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 10, 13-15, and 21 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 01/29/2021.


EXAMINER’S COMMENTS

Regarding claims 1, 15, and 21 previously objected for minor informalities, claims 1, 15, and 21 have been amended according to the Examiner’s suggestion and thus the previous rejection has been withdrawn.
Regarding claims 10, 13-15, and 21 previously rejected under 35 U.S.C. § 112(b), claims 10, 13-15, and 21 have been amended according to the Examiner’s suggestion and thus the previous rejection has been withdrawn.
Regarding claims 1-27 previously rejected as obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,574,305, Applicant has filed a Terminal Disclaimer with respect to U.S. Patent No. 10,574,305 on 01/29/2021 and was approved on 02/01/2021, and therefore the previous rejection of claims 1-27 has been withdrawn.

Allowable Subject Matter

Claims 1-27 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus of vehicular secured communication system. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of independent claims 1, 15, and 21 are the features: "wherein said processor filters the communicated data by utilizing a two-step filtering process comprising a first step and a second step; wherein the first step comprises: receiving a first communication message with a first parameter from a first ECU; receiving a second communication message with a second parameter from a second ECU; and determining correspondence of the first and second parameters with one another and determining correspondence of the first and second parameters with a behavior of a driver of the vehicle; and wherein the second step comprises: comparing the behavior indicated by the communicated data to a profile typical for a driver of the vehicle.". These features, as incorporated into the independent claims 1, 15, and 21 and combined with other features, are neither known from, nor rendered obvious by, the available prior art at the time when instant invention was filed. 
Claims 2-14 depend on claim 1; claims 16-20 depend on claim 15; claims 22-27 depend on claim 21; therefore, these claims are considered allowable on the basis as the parent claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411